An unpub|isliied order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

PATRICK OWEN MADSEN, No. 65845
Petitioner,
vs.
RENEE BAKER, WARDEN, F § gm E D
Respondent. jUL 2 3 mm

TRA . LINDEMAN

 S REM COURT
" oei=urv c\.em<
ORDER DENYING PETITION

This is a proper person petition for a writ of habeas corpus.
Petitioner challenges the validity of his judgment of conviction and
sentence. With0ut deciding upon the merits of any claims raised in the
documents submitted in this matter, we decline to exercise our original
jurisdiction Accordingly, we

ORDER the petition DENIED.

V-‘ww , J_

Pickering j

 

ccc Patrick OWen Madsen
Attorney General/Carson City

SuPnEME Coum
or '
NEvAnA

col \WA